Case 0:20-cv-60084-RS Document 1 Entered on FLSD Docket 01/15/2020 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.:

 SAMMY FIGUEROA,
 JAZMIN JUDITH CRUZ,

               Plaintiffs,
 v.

 QUICKIES BURGERS, WINGS AND FISH,
 LLC D/B/A QUICKIE’S BURGER FISH AND
 WINGS, ABDALLAH S. ASHRAM,
 MESAD Y. SHEHADEH,

             Defendants.
 _____________________________________/

                                         COMPLAINT
                                     {Jury Trial Demanded}

        Plaintiffs, SAMMY FIGUEROA and JAZMIN JUDITH CRUZ, bring this action against

 Defendants, QUICKIES BURGERS, WINGS AND FISH, LLC D/B/A QUICKIE’S BURGER

 FISH AND WINGS, ABDALLAH S. ASHRAM, and MESAD Y. SHEHADEH, pursuant to the

 Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and allege as follows:

 1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.     At all times material hereto, Plaintiffs SAMMY FIGUEROA and JAZMIN JUDITH CRUZ

 were residents of the State of Florida and “employees” of Defendants as defined by the FLSA.

 3.     At all times material hereto, Plaintiffs engaged in interstate commerce on a regular and

 recurring basis within the meaning of the FLSA including but not limited to interstate

 communication with vendors.

 4.     At all times material hereto, Defendant, QUICKIES BURGERS, WINGS AND FISH, LLC

 D/B/A QUICKIE’S BURGER FISH AND WINGS, was a Florida corporation with its principal
Case 0:20-cv-60084-RS Document 1 Entered on FLSD Docket 01/15/2020 Page 2 of 4



 place of business in South Florida, engaged in commerce in the field of restaurant operations, at

 all times material hereto was the “employer” of Plaintiffs as that term is defined under statutes

 referenced herein, engaged along with its employees in interstate commerce, and has annual gross

 sales and/or business volume of $500,000 or more.

 5.     Defendant, ABDALLAH S. ASHRAM, is a resident of Broward County, Florida and was,

 and now is, a manager of Defendant, QUICKIES BURGERS, WINGS AND FISH, LLC D/B/A

 QUICKIE’S BURGER FISH AND WINGS, controlled Plaintiffs’ duties, hours worked, and

 compensation, and managed the day-to-day operations of QUICKIES BURGERS, WINGS AND

 FISH, LLC D/B/A QUICKIE’S BURGER FISH AND WINGS. Accordingly, ABDALLAH S.

 ASHRAM was and is an “employer” of the Plaintiffs within the meaning of 29 U.S.C. §203(d).

 6.     Defendant, MESAD Y. SHEHADEH, is a resident of Broward County, Florida and was,

 and now is, a manager of Defendant, QUICKIES BURGERS, WINGS AND FISH, LLC D/B/A

 QUICKIE’S BURGER FISH AND WINGS, controlled Plaintiffs’ duties, hours worked, and

 compensation, and managed the day-to-day operations of QUICKIES BURGERS, WINGS AND

 FISH, LLC D/B/A QUICKIE’S BURGER FISH AND WINGS. Accordingly, MESAD Y.

 SHEHADEH was and is an “employer” of the Plaintiffs within the meaning of 29 U.S.C. §203(d).

 7.     Defendant, QUICKIES BURGERS, WINGS AND FISH, LLC D/B/A QUICKIE’S

 BURGER FISH AND WINGS and the restaurants Dolphin Fish & Chicken Corporation d/b/a

 Quickie’s Burger Fish and Wings and Quickie’s Burgers & Wings, Inc d/b/a Quickies Burgers

 Wings and Seafood, are a single enterprise under the Fair Labor Standards Act, performed related

 activities through unified operation and common control for a common business purpose, engaged

 along with their employees in interstate commerce, and have an annual gross sales and/or business

 volume of $500,000 or more.
Case 0:20-cv-60084-RS Document 1 Entered on FLSD Docket 01/15/2020 Page 3 of 4



 8.       Two or more of Defendants’ employees handled tools, supplies, and equipment

 manfuactured outside Florida in furthernace of their business including but not limited to phones,

 computers, computer monitors, computer keyboards, computer mice, pens, and paper.

 9.      Plaintiff SAMMY FIGUEROA worked for Defendants as a general manager.

 10.     Plaintiff JAZMIN JUDITH CRUZ worked for Defendants as a shift leader.

 11.     Defendants failed to pay Plaintiffs’ full and proper overtime wages of 1.5 times Plaintiffs’

 regular hourly rates for hours worked over 40 each week.

 12.     Attached as Exhibit A and Exhibit B are preliminary calculations of Plaintiffs’ claims.

 These amounts may change as Plaintiffs engage in the discovery process.

 13.     Defendants have knowingly and willfully refused to pay Plaintiffs’ legally-entitled wages.

 14.     Plaintiffs have complied with all conditions precedent to bringing this suit, or same have

 been waived or abandoned.

 15.     Plaintiffs have retained the services of the undersigned and are obligated to pay for the

 legal services provided.

                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                ALL DEFENDANTS

 16.     Plaintiffs reallege and incorporates the allegations set forth in paragraphs 1-15 above as if

 set forth herein in full.

 17.     Plaintiffs allege this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiffs are entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

 to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

 18.     Plaintiffs seek recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).
Case 0:20-cv-60084-RS Document 1 Entered on FLSD Docket 01/15/2020 Page 4 of 4



        WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                              Respectfully submitted,

                                              Koz Law, P.A.
                                              320 S.E. 9th Street
                                              Fort Lauderdale, Florida 33316
                                              Phone: (786) 924-9929
                                              Fax: (786) 358-6071
                                              Email: ekoz@kozlawfirm.com




                                              Elliot Kozolchyk, Esq.
                                              Bar No.: 74791
